The plaintiff in error, hereinafter called defendant, was convicted in the district court of Tulsa county of the crime of procuring money by passing a false or bogus check, and was sentenced to serve a term of five years in the state penitentiary and pay a fine of $200.
The facts in this case are substantially the same *Page 321 
as the facts in case No. A-6523, 42 Okla. Cr. 129, 275 P. 237, decided by this court, except in this case the defendant obtained $450 from the Ketchum Hotel Company by means of a bogus check passed on the 18th day of May, 1926, and the information was filed on the 15th day of June, 1926.
The evidence to support the charge and the errors of law complained of by the defendant are practically the same in this case as in No. A-6523.
This court having decided the questions raised in A-6523 adverse to the defendant, and the evidence in this case being ample to support the verdict of the jury, it follows as a matter of course that this cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.